DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

“an adjustment value acquisition unit” in claims 1-17
“a focus control unit” in claims 1-17
“a distance information acquisition unit” in claims 6 and 11
“a reference position adjustment unit in claims 9-11
“an imaging range changing unit” in claims 14 and 17
“an imaging range determination unit” in claims 14 and 17
“a unit configured to select a method for controlling the second mode” in claims 15 and 16

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claims 9-11 and 14-17 – structure]
Claim limitation “a reference position adjustment unit”, “an imaging range determination unit” and “a unit configured to select a method for controlling the second mode” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification describes generic “units” and functions performed by the claimed units, the specification does not describe the specific structures used to implement these units/functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
[claim 6 – “pieces of the distance information”]
Claim 6 recites an apparatus comprising “a distance information acquisition unit configured to acquire distance information” and comparing “distance information acquired based on the zoom lens and focus lens positions… with distance information acquired by the distance information acquisition unit”.  Claim 6 further recites a selection “based on a different between pieces of the distance information”.
It is unclear which distance information “pieces of the distance information”.  Specifically, it is noted that “the distance information” may refer to distance information acquired by the acquisition unit or distance information acquired based on the lens positions.  Likewise “pieces of the distance information” may refer to a pieces of distance information which is acquired by the acquisition unit, 
For the purposes of applying prior art, claim 6 will be read as “a distance information acquisition unit configured to acquire first distance information” and comparing “second distance information acquired based on the zoom lens and focus lens positions… with distance information acquired by the distance information acquisition unit” and selecting “based on a difference between the first distance information and the second distance information”.  
Clarification is required.[claims 7, 8, 11, 15 and 16 – “the adjustment value”]
Claim 7 recites “… smaller changes in the adjustment value”.  Claim 1 from which claim 7 depends recites acquiring “adjustment values”.  
It is unclear which of the “adjustment values”, “the adjustment value” of claim 7 is referencing, or alternatively it is unclear whether the “adjustment values” of claim 1 is intended to be a singular value rather than a plurality of values.  
For the purposes of applying prior art, “the adjustment value” of claim 7 will be read as “the adjustment values” for consistency with claim 1. 
Claims 8, 11, 15 and 16 are similarly rejected for reciting “the adjustment value”.  
Clarification is required.[claims 9 and 10 – “the adjustment value”]
Claim 9 recites acquiring “an adjustment value for adjusting a zoom lens reference position” and adjusting the focus lens “based on the adjustment value”.  Claim 1 from which claim 9 depends recites acquiring “adjustment values for adjusting the track data”.  
It is unclear whether “the adjustment value” of claim 9 refers to the “adjustment value for adjusting a zoom lens reference position” or one of the “adjustment values for adjusting the track data”.  
For the purposes of applying prior art “based on the adjustment value” will be read as “based on the adjustment values acquired by the adjustment value acquisition unit”.  Claim 10 is similarly rejected for its dependence on claim 9.  
Clarification is required.[claim 12 – “the initial adjustment values”]
Claim 12 recites storing “an initial adjustment value” and controlling the focus lens based on “the initial adjustment values”.  There is insufficient antecedent basis for a plurality of “initial adjustment values” as claimed.  
For the purposes of applying prior art, claim 12 will be read as requiring controlling the focus lens based on “the initial adjustment value” for consistency.
Clarification is required.[claim 18 – “wherein, in the acquiring…”]
Claim 18 recites a method “wherein, in the acquiring, adjustment value acquisition processing to be performed from a plurality of pieces of adjustment value acquisition processing based on the track data, the zoom lens position, and the focus lens position”.  This limitation appears to present a condition “based on the track data…”, but lacks any positive action which is performed on the condition.  It is unclear what exactly is meant by this limitation.
In contrast, claim 1 present an apparatus which “selects adjustment value acquisition processing to be performed…”.  For the purposes of applying prior art, claim 18 will be read as “wherein, in the acquiring, selecting adjustment value acquisition processing to be performed from a plurality of pieces of adjustment value acquisition processing based on the track data, the zoom lens position, and the focus lens position” to present a positive recitation of an action, i.e. “selecting”.


Allowable Subject Matter
Claims 1-5 and 13 are allowed.
Claim 6-12 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.[claims 1-18]
Regarding claims 1-18, the prior art does not teach or reasonably suggest a system of method including acquiring adjustment value(s) for adjusting track data indicating a positional relationship between the zoom and the focus lenses when the imaging optical system focuses at a predetermined subject distance; and controlling a drive of the focus lens based on the track data and the acquired adjustment value at a time of a zoom operation, wherein, in the acquiring, selecting adjustment value acquisition processing to be performed from a plurality of pieces of adjustment value acquisition processing based on the track data, the zoom lens position, and the focus lens position; and wherein adjustment value is acquired based on the selected adjustment value acquisition processing.
While the prior art teaches various systems/methods for correcting focus/zoom lens positions according to track data, the prior art does not teach the particular system/method of claims 1-18.
For example, Kimura (JP 2017-037103 A – cited on IDS) teaches a system which selects between two systems for selecting adjustment values (e.g. Figure 2, units 21 and 22 are selected by switch 23 according to reliability of focus detection determined by unit 24).  Uenishi et al. (US 2018/0063412 A1) teaches a similar system which calculates adjustment values using different processing according to 
Hongu (US 2010/0178045 A1) teaches a system/method which performs track adjustment of a focus/zoom lens systems and further changes determination of adjustment values based on zoom lens position being in a boundary region (e.g. Figures 3-4, Steps S407-S413; Paragraph 0106-0110).  However, Hongu does not additionally use track data and focus lens positioning in selecting a determination system/method.
Kamba et al. (US 2018/0217352 A1) teaches a system/method for performing focus/zoom lens correction based on temperature (e.g. Figure 12) and further discloses a plurality of temperature focus correction methods which may be set (Figure 14), but does not use track data, zoom lens position and focus lens position in selecting a particular processing method for acquiring adjustment values.
Kamba (US 2017/0264812 A1) teaches a system/method for performing focus/zoom lens correction based presence of a band-pass filter (e.g. Figure 4, S406-S408), but does not use track data, zoom lens position and focus lens position in selecting a particular processing method for acquiring adjustment values.
Nagao (US 2013/0308932 A1) teaches a system/method for performing focus/zoom lens correction which factors in movement direction of the zoom lens and hysteresis in correcting a focus correction amount (e.g. Figures  4-5), but does not use track data, zoom lens position and focus lens position in selecting a particular processing method for acquiring adjustment values.
Therefore, while the prior art teaches similar systems/methods, the prior art does not teach or reasonably suggest the particular system/method as claimed in claims 1-18.  However, the above 35 USC 112(b) rejections must be overcome before all claims can be considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698